 In the Matter Of CENTRAL LOUISIANA ELECTRICCOMPANY,INC., EM-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL`VORIKERS,LOCAL No. 576, A. F. OF L.,1PETITIONERCase No. 15-R-1536.-Decided February17,1948Mr. LewisMoore,of New Orleans, La., andMessrs. John H.McSweenandPaul R.Taylor,of Alexandria,La., for the Employer.Mr. C.A. Dugas,of Lake Charles,La., andMr. J. W.Specer,ofAlexandria,La., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Alexan-dria, Louisiana, on June 18, 1947, before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard 3 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is a Louisiana corporation with its principal officelocated at Alexandria, Louisiana.Its operations include thegenera-tion, transmission, distribution and sale of electricity, and the produc-tion, distribution and sale of ice at wholesale and retail. In addition,the Employer operates a dairy farm and pasteurization plants notinvolved in this proceeding.The Employer renders electric serviceITitleas amendedat the hearing.2The Employer's motion todismissthe proceedingherein on the ground that it is notengaged incommercewithin themeaning ofthe Act and for the furtherreason that theunit sought by Petitioneris inappropriateisherebydenied for the reasons hereinafterset forth.8Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, theBoard has delegatedits powers in connectionwith thiscase to a three-man panel consistingof the undersignedBoard Members [Chairman Herzog and Members Houston and Reynolds].76 N. L. R. B., No. 36.243781902-48--vol 76-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDto approximately 11,500 customers in 34 communities, and the terri-tory adjacent thereto, in the State of Louisiana.The areas served in-clude portions of the Parishes of Avoyelles, Evangeline, Grant,Rapides, and St. Landry.Water is produced and sold in the towns of Cheneyville, Lecompte,Mansura, and Ville Platte, Louisiana.Two of the Employer's ice manufacturing plants are located in Alex-andria, and one at Bunkie, Louisiana. It also owns refrigerated icestorage facilities in Lecompte, Mansura, Villa Platte, Colfax, and Pine-ville, Louisiana.For the 6-month period ending December 31,1945, the Employer pur-chased supplies exceeding $250,000 in value, of which materials valuedat more than $11,000 were purchased and shipped from points outsidethe State of Louisiana.For the same period the Employer's sales ofelectricity exceeded $500,000 in value, its sales of ice exceeded $19,000in value and its water sales were valued at more than $20,000.Industrial customers of the Employer during various periods be-tween June 1945 and February 1947 purchased from the Employer sub-stantial amounts of electricity, water, and ice essential for their opera-tions.During the afore-mentioned period, these industrial customersreceived from outside the State of Louisiana materials valued in excessof $280,000 and shipped products exceeding $1,800,000 in value, outsidethe State of Louisiana.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit comprised of all electrical production andmaintenance employees of the Employer, excluding office employees, CENTRAL LOUISIANA ELECTRIC COMPANY, INC.245janitors, temporary laborers,' and all supervisors.The Employer con-tends generally that the unit sought by the Petitioner is inappropriate,alleging that the appropriate unit should include all production andmaintenance employees of its electrical, water and ice and cold storageoperations.The Petitioner more specifically desires to include, with the excep-tions noted above, all employees listed by the Employer in its "elec-trical department" and five employees listed in the ice and cold storaged-epartnlent.5The Employer's "Job Classification Manual" lists in theelectrical department all its production and maintenance employeesexcept those working in the ice and cold storage plant in Alexandria eand the five employees heretofore mentioned.Employees listed in theelectrical department also perform work in the water and ice and coldstorage departments.Thus, for example, plant operators in the elec-trical department do both electrical and ice department productionand maintenance work.Oilers in the electrical department and icepullers in the ice and cold storage department are used interchangeablyas occasion requires.Truck drivers in the ice and cold storage depart-ment devote a substantial part of their time to electrical departmentdeliveries and electrical department servicemen service both electricand water systems and operate water pumping equipment and standbyplants as required.The ice and cold storage plant in Alexandria isthe only plant in which ice and cold storage plant employees do noelectrical work.Thus, the Petitioner's requested unit generally comprises all produc-tion, operating and maintenance employees, differing from thatsought by the Employer only in that it would exclude the employees inthe ice and cold storage plant in Alexandria. In view of the integra-tion of the Employer's operations and the departmental interchangeof employees, we are of the opinion that the unit it requests of allproduction, operating, and maintenance employees is appropriate.?Although the Petitioner does not seek the employees in the ice andcold storage plant in Alexandria, inasmuch as the unit sought by thePetitioner includes other ice and cold storage department employees,and since we are finding appropriate a unit of production, operating,and maintenance employees, we shall also include in the unit the em-ployees in the ice and cold storage plant in Alexandria.' Although in its petition the Petitioner sought to exclude laborers generally, at thehearing it requested the exclusion only of temporary laborers.° Platform man, platform man-shipping clerk, ice truck drivers, ice plant laborer.°The Employer also ownsand operatesotherice andcold storage plautb.See Section I,supra.4There are approximately 133 employees in the appropriate unit. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner would include the mechanical engineer in the elec-trical production department.The Employer took no position regard-ing his inclusion.Inasmuch as the record indicates that the mechani-cal engineer has supervisory authority, we shall exclude him.The Petitioner would exclude janitors on the ground that they arepart-time employees.The Employer took no position regarding theirinclusion or exclusion.Although the janitors generally work only 3to 4 hours each night they are permanent regular part-time employees.We are of the opinion that they have a sufficient interest in the termsand conditions of employment to warrant their inclusion in the unit;we shall include them."We find that all production, operating, and maintenance employeesof the Employer, excluding dairy plant and farm employees, the chiefengineer, assistant chief engineer, mechanical engineer, temporarylaborers, division foreman, district foremen, labor foremen, surveyingcrew instrument men, right-of-way foreman, and all supervisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Central Louisiana Electric Com-pany, Inc., Alexandria, Louisiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Reg-ulations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and any employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented by International Brotherhood ofElectricalWorkers, Local No. 576, A. F. of L., for the purposes ofcollective bargaining.8Matter of Thomas Grinder Company,60 N. LR. B. 1222.